Per Curiam.

We adopt the findings and conclusions of the board. Respondent is hereby suspended from the practice of law for six months with the entire six months stayed. During the six-month stayed suspension, respondent shall be on probation assisted in his practice by a mentor chosen by relator, with whom respondent shall cooperate. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.